EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Sheldon on 2 June 2021.

The application has been amended as follows: 
Claim 1, line 1, replace “A” with –An—
Claim 1, line 13, after “drain wire;” insert –and—

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not teach or clearly suggest an integrated routing assembly, comprising: a plurality of connector ports arranged on a front face; a plurality of first connectors positioned in the plurality of connector ports, each of the first connectors including a plurality of first terminals; a routing substrate extending from the connector ports to a first edge; a plurality of cables positioned in the routing substrate, each of the cables each having a pair of conductors extending between a first end and a second end, each of the cables further including a drain wire, the first ends being connected to the plurality of first terminals, wherein a plurality of cables are connected to each of the first connectors; a plurality of second connectors connected to the second ends of the plurality of cables and positioned adjacent the first edge, each of the plurality of second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888.  The examiner can normally be reached on Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/B.B/            Examiner, Art Unit 2851   



/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851